          Case 3:18-cv-01955-VC Document 125 Filed 03/16/20 Page 1 of 1




                                UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


  NICHOLLE VANNUCCI, et al.,                          Case No. 18-cv-01955-VC
                  Plaintiffs,
                                                      ORDER RE EVIDENTIARY
           v.                                         HEARING
  COUNTY OF SONOMA, et al.,
                  Defendants.



       In light of the current public health crisis, the hearing scheduled for April 20, and all

filing deadlines associated with it, are vacated. In lieu of that hearing, a telephonic status

conference will take place on Wednesday, April 22, 2020, at 10:30 a.m., to discuss rescheduling.

In addition, the Court requests that the parties consider stipulating to a short extension of the

injunction period to allow the Court and the parties adequate time to sort matters out before the

injunction sunsets.

       Plaintiff is ordered to email to the Court (vccrd@cand.uscourts.gov) and opposing

counsel a telephone conference line to use for the conference by no later than April 20, 2020.

       IT IS SO ORDERED.

Dated: March 16, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
